 

 

Case 3:20-cv-00765-E-BT Document 13 Filed 10/23/20 Page 1lof2 PagelD 61
iP thet ing Lh STC] COURT
Robes | > mg vi VN. October iS, pitta OC Pee iON BISe UF Tx,
eu Reg* STIL 2- LFF FILED

oe OP 2020 0CT 20 PM 4:33

Big Sprig TX FA720 erury cum

Unilid Stalis District Court
1100 Commerce Reon /Y4S2
Dallas, TX F524 -(4757

Je following Ade OX. Cite Of es arssaulhe:
On “4 (3, 201%, at 3:00pm, I waa called
cae bh tome, Saffack me cine tscerth ma enc Omer
& YVnnree. ie flaky prore. Re flan. poor wkere of var, Hhere
Jrtie a Renae of Aeputics Handling dunthes dumate. .
Stiddenle ; el heard AL. Cet one. ; enall vohen Re Ninned
Vreund \ thet Auwmat) AP Ba lly fs pot of me )
ng ty face nel palling," Stupid fooget!”
ja Ba dah) cle a bot
adds (cowed ny chances Atl cffeed hebaied om), booting
wy priests , On." ) wert cmd hag a
Ofte. Hise “pete pulled me up off the flown, thes
At pre hvratele. in por DNA , Whe Aa pes)
fg Arody throb bing UMNck Bact Bee

fg
Digbt arn, rekne, y a few rrertha Lepore ,

db Nad su the kmpplant a Mont aftr. bread
© ee ie attack . dhe pacn bated 2 bng Bi
aesceale ) Rone Salic Rene Solis

3-2 0CV3204«8

   

 
 

   

N

co

Q

cab)

©

ou

N

‘O

N

2 ”

° :

ou

Si

N

q

o

u .

© CHAU etd goeg fen fgg petty og fovea tft Hada Affton OTETSZHZSE

5 87 AK Fe pry BU

3

8 Sbhl-~thrst xL “770

IE tTSh|~y4 woven OO!)

: woke, Pere “ae,

co —

5 reg gee HFS FL)

8 G8 02 199

© : | oven, xb beds”
eo, + Z Wa" OCDT 190 97 °

aie 4 a3 oniista 3JaNVveS O18 arp FOUN) JO +f

 

Li nee XLONVIGIN LLI-tHES # MPS MY

 
